PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
EVANS et al.
Application No. 13/668,633
Filed: 5 Nov 2012
For: FLOW RATE SCALE FIELD CALIBRATION FOR BALANCING VALVE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On March 2, 2021, the Patent Trial and Appeal Board (“Board”) rendered a Decision on Request for Rehearing Denying the Request for Rehearing filed February 8, 2021 in response to the Board Decision affirming the examiner rendered December 7, 2020. The decision rendered March 2, 2021 stated, in pertinent part, that no time period for taking any subsequent action in connection with this appeal may be extended under 37 CFR 1.136(a).  On March 9, 2021, a Notice of Abandonment was mailed, stating that the application was abandoned in view of the decision rendered December 7, 2020, and that the period for seeking court review had expired and there are no allowed claims. 
 
The application file

The request for rehearing of February 8, 2021, was timely filed within two months of the date the decision of December 7, 2020 was rendered. A decision was rendered March 2, 2021, denying the request for rehearing. On March 9, 2021, the Notice of Abandonment was mailed.

Analysis and conclusion

The decision on the request for rehearing rendered March 2, 2021, set an additional two (2) month period for reply pursuant to 37 CFR 41.50. Thus, applicant has two (2) months from the date the decision of March 2, 2021 was rendered to file a Notice of Appeal to the Court of Appeals for the Federal Circuit, commence a civil action in federal district court, or file a request for continued examination.

MPEP 706.07(h)(X) states, in pertinent part, that the time period for filing a notice of appeal to the Federal Circuit or for commencing a civil action ends sixty-three (63) days after the date of the final Board decision. See 37 CFR 90.3 and MPEP § 1216. Thus, an RCE filed within this sixty-three day time period and before the filing of a notice of appeal to the Federal Circuit or the Therefore, applicant must take action as indicated above within 63 days of the date of the Board Decision rendered March 2, 2021 to avoid abandonment of this application. 

The showing of record is that the time period for submission of a reply has not yet expired. Therefore, there is no abandonment in fact. 
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 3753 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET